        Case 1:15-cr-00536-PGG Document 1010 Filed 07/24/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      July 24, 2019

BY EMAIL AND ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Omar Amanat and Irfan Amanat,
                       S8 15 Cr. 536 (PGG)


Dear Judge Gardephe:

        The Government respectfully submits this letter in response to the Court’s request for the
Government to provide its position on the requests by the above-captioned defendants to adjourn
the Fatico hearing currently scheduled for Thursday, July 25, relating to the Government’s
allegation that the Amanats engaged in obstruction of justice. The Government is prepared to
proceed with the Fatico, as it has been for months. However, for the reasons set forth below, the
Government takes no position on a requested adjournment of the hearing date.

        Following the guilty verdict at the trial of defendant Irfan Amanat (“Irfan”) in the Fall of
2018, the Court scheduled a hearing for April 5, 2019 for the Government to present evidence
relevant to the Government’s allegation that the Amanats obstructed justice by seeking to obtain
fabricated bank records intended to support a fake affidavit for the Court suggesting that certain
cooperating witnesses who testified at both defendants’ trials had been paid for their testimony
(the “Obstruction”). In March 2019, after the Court determined that trial counsel for Omar Amanat
(“Omar”) had a conflict that prevented counsel from representing Omar at a Fatico on the
Obstruction conduct, newly-appointed counsel for Omar, Gráinne O’Neill, Esq., informed the
Government that she would be unable to conduct the Fatico hearing in April 2019 because of the
time she needed to prepare and because she had a trial in April. The Government filed a letter on
consent of all parties seeking a hearing date in the second half of May. The Court scheduled the
hearing for July 25, to be followed by sentencing for Irfan on August 20.

        Beginning a number of weeks ago and continuing as recently as this past Friday, July 19,
counsel for Irfan advised the Government on numerous occasions that Irfan did not intend to
contest the Obstruction-related enhancement and therefore a Fatico hearing would be unnecessary
as to him. In communications between the Government and Omar’s counsel, counsel expressed a
desire to engage in further dialogue about potential resolution of the issue if Irfan decided not the
        Case 1:15-cr-00536-PGG Document 1010 Filed 07/24/19 Page 2 of 2
                                                                                            Page 2


contest the Obstruction. In the course of these discussions about how Omar would proceed if Irfan
did not contest the Obstruction conduct, the Government conveyed that it would not object to a
request to adjourn the Fatico hearing with respect to Omar to allow further discussions to take
place, and because Omar does not currently have a sentencing date.

        On the afternoon of July 19, counsel for Irfan advised the Government that Irfan was
considering objecting to the Obstruction, and on Monday July 22, counsel for Irfan advised that
Irfan in fact changed his mind and wished to contest the Obstruction. Counsel for Irfan further
indicated that communication with their client had broken down to the point that they would need
to seek leave to withdraw as counsel. 1 The Government understands that the Court is scheduled
to speak with Irfan and his current counsel at 2 p.m. this afternoon and that Irfan is in the process
of privately retaining new counsel.

       The Government has been prepared to go forward with his hearing for a number of months.
However, in light of the above recent developments, the Government understands that it may be
impracticable and undesirable to hold the hearing tomorrow. Accordingly, the Government
conveyed to counsel for both Irfan and Omar that it took no position on their requests to adjourn
the hearing, and continues to maintain that position.




                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:            /s/
                                                      Daniel Tracer / Andrea Griswold
                                                      Assistant United States Attorneys
                                                      (212) 637-2329/1205




1
  Present counsel was appointed pursuant to the CJA on or about March 12, 2018, after prior
counsel’s motion to withdraw was granted.
